Exhibit 10.6

Execution Version

CANADIAN SECURITY AGREEMENT

among

CIENA CANADA, INC.,

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Collateral Agent

 

 

Dated as of October 28, 2019

 

 



--------------------------------------------------------------------------------

CANADIAN SECURITY AGREEMENT, dated as of October 28, 2019, made by each of the
undersigned grantors (each, a “Grantor” and, together with any other entity that
becomes a grantor hereunder pursuant to Section 8.12 hereof, the “Grantors”) in
favour of BANK OF AMERICA, N.A., as collateral agent (in such capacity, together
with any successor collateral agent, the “Collateral Agent”), for the benefit of
the Secured Parties. Certain capitalized terms as used herein are defined in
Article VII hereof. Except as otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

W I T N E S S E T H:

WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”, together with
the Domestic Subsidiaries of the Company that are or become a U.S. Borrower
pursuant to the terms of the Credit Agreement, the “U.S. Borrowers”), Ciena
Canada, Inc., a corporation incorporated under the laws of Canada (together with
the other Canadian Subsidiaries of the Company that are or become a Canadian
Borrower pursuant to the terms of the Credit Agreement, the “Canadian
Borrowers”, and the Canadian Borrowers, together with the U.S. Borrowers,
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent and collateral
agent have entered into that certain ABL Credit Agreement, dated as of October
28, 2019 (as amended, modified, restated and/or supplemented from time to time,
the “Credit Agreement”), pursuant to which the Lenders have agreed, on a several
basis, to make Loans to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to the Canadian Guarantee, each Grantor has jointly and
severally guaranteed to the Secured Parties the payment when due of all
Guaranteed Obligations as described (and defined) therein;

WHEREAS, it is a condition precedent to the making of Loans to the Borrowers
that each Grantor shall have executed and delivered to the Collateral Agent this
Agreement; and

WHEREAS, each Grantor will benefit from the incurrence of Loans by the
Borrowers;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Grantor, the receipt and sufficiency of which are hereby acknowledged, each
Grantor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Parties and hereby covenants and
agrees with the Collateral Agent for the benefit of the Secured Parties as
follows:



--------------------------------------------------------------------------------

ARTICLE I

SECURITY INTERESTS

1.1. Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of its Obligations, each Grantor does hereby
assign and transfer unto the Collateral Agent, and does hereby pledge and grant
to the Collateral Agent, for the benefit of the Secured Parties, a continuing
security interest in all of the right, title and interest of such Grantor in, to
and under all of the following personal property (and all rights therein) of
such Grantor, or in which or to which such Grantor has any rights, in each case
whether now existing or hereafter from time to time acquired or arising and
regardless of where located:

 

  (i)

each and every Account (and all rights to receive payments, indebtedness and
other obligations (whether constituting an Account, Chattel Paper (including
electronic Chattel Paper), Instrument, Document or Intangible));

 

  (ii)

all cash and Money;

 

  (iii)

the Cash Collateral Account and all monies, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;

 

  (iv)

all (x) Deposit Accounts, collection accounts, disbursement accounts and lock
boxes and all cash, Money, cheques, other negotiable instruments, funds and
other evidences of payments held therein or credited thereto, (y) Securities
Accounts and Security Entitlements and Securities credited thereto, and all
cash, Money, cheques, marketable securities, Financial Assets and other property
held therein or credited thereto, and (z) Futures Accounts and all cash, Money,
marketable securities, Financial Assets and other property held therein or
credited thereto;

 

  (v)

all Chattel Paper (including, without limitation, all electronic Chattel Paper);

 

  (vi)

[reserved];

 

  (vii)

all Contracts, together with all Contract Rights arising thereunder;

 

  (viii)

all Documents;

 

  (ix)

all Equipment;

 

  (x)

all fixtures;

 

  (xi)

all Goods;

 

  (xii)

all Instruments;

 

  (xiii)

all Intellectual Property;

 

  (xiv)

all Promissory Notes;

 

  (xv)

all Inventory;

 

-2-



--------------------------------------------------------------------------------

  (xvi)

all Investment Property;

 

  (xvii)

all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);

 

  (xviii)

all Intangibles;

 

  (xix)

all Payment Intangibles (including corporate and other tax refunds);

 

  (xx)

all Permits;

 

  (xxi)

all books and records (including all books, databases, customer lists, and
records, whether tangible or electronic, which contain any information relating
to any of the foregoing);

 

  (xxii)

with respect to each right to payment or performance included in each of the
foregoing, any Supporting Obligation that supports such payment or performance
and any Lien that secures such right to payment or performance or secures any
such Supporting Obligation; and

 

  (xxiii)

all substitutions, replacements accessions, Proceeds and products of any and all
of the foregoing, including collateral security and guarantees with respect to
any of the foregoing and all cash, Money, insurance proceeds, Instruments,
Securities, Financial Assets, income, royalties, payments, licensing, damages
and Deposit Accounts constituting Proceeds of the foregoing (all of the above,
the “Collateral”).

(b) Notwithstanding anything herein to the contrary, in no event shall the
security interests and Liens granted under Section 1.1(a) hereof attach to, and
the term “Collateral” (and the component terms thereof) shall not include,
(i) any property, interest or other rights for so long as the grant of such
security interest shall constitute or result in (A) a breach or termination
pursuant to the terms of, or a default under, any Intangible, lease, license,
contract, agreement or other document, (B) a breach of any law or regulation
which prohibits the creation of a security interest thereunder (other than to
the extent that any such term specified in clause (A) or (B) above is rendered
ineffective pursuant to the PPSA or other applicable law (or any successor
provision or provisions) of any relevant jurisdiction or any other
then-applicable law (including any applicable bankruptcy laws) or principles of
equity) or (C) require the consent of a Governmental Authority to permit the
grant of a security interest therein (and such consent has not been obtained);
provided, however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation, unenforceability
breach or termination shall no longer be effective and to the extent severable,
shall attach immediately to any portion of such property or other rights that
does not result in any of the consequences specified in clause (A), (B) or
(C) above; (ii) the Pledge Agreement Collateral, including any asset of a
Grantor excluded from the Pledge Agreement Collateral pursuant to the proviso to
Section 3.1 of the Pledge Agreement or the corresponding provision of any other
Pledge Agreement, as applicable; (iii) any treasury stock of a Grantor;
(iv) Excluded Accounts; (v) any Vehicles and other assets subject to
certificates of title (other than to the extent such rights can be perfected by
the filing of a financing statement under the PPSA or other applicable law);
(vi) any

 

-3-



--------------------------------------------------------------------------------

United States “intent-to-use” Trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such application under applicable federal law (other than to the extent such
rights can be perfected by the filing of a financing statement under the PPSA or
other applicable law); (vii) any Consumer Goods (as defined in the PPSA); and
(viii) the last day of the term of any real property lease or agreement
therefor, provided that upon enforcement of the security interest, each Grantor
shall stand possessed of such last day in trust or assign the same to any person
acquiring such term (the assets described in preceding clauses (i) through
(viii) hereof, collectively, the “Excluded Assets”).

(c) The security interest of the Collateral Agent under this Agreement extends
to all Collateral which any Grantor may acquire, or with respect to which any
Grantor may obtain rights, at any time during the term of this Agreement.

(d) Each Grantor confirms that value has been given by the Collateral Agent and
the Secured Parties to such Grantor, that such Grantor has rights in its
Collateral existing at the date of this Agreement or the date of any supplement
to this Agreement, as applicable, and that such Grantor and the Collateral Agent
have not agreed to postpone the time for attachment of the security interest
granted to the Collateral Agent in any of the Collateral of such Grantor
pursuant to this Agreement.

(e) The Liens hereunder are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of any Grantor with respect to any
of the Collateral or any transaction in connection therewith.

(f) Notwithstanding anything herein to the contrary, the Grantors make no
representations or warranties hereunder, and the covenants hereunder shall not
apply, in respect of the Excluded Assets.

1.2. Grant of License. For purposes of enabling the Collateral Agent to exercise
rights and remedies under this Agreement (but without limiting the other
provisions of this Agreement), each Grantor hereby grants to the Collateral
Agent and its agents, representatives and designees an irrevocable,
nonexclusive, royalty free license, rent-free license and rent-free lease (which
will be binding on any successor or assignee of such Grantor) to, after the
occurrence and during the continuance of an Event of Default, have access to and
use all of such Grantor’s (x) Equipment and fixtures and (y) Intellectual
Property (including, without limitation, all Domain Names, Patents, Trademarks,
Copyrights, Trade Secrets and object code and access to all media, written or
electronic, in which any licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof, as
well as an irrevocable, nonexclusive license to grant to any third party a
sub-licensable sub-license to use the foregoing rights, but excluding any source
code) for which the Collateral Agent hereby agrees to take all commercially
reasonable actions in connection with its use of such intellectual property to
protect such Grantor’s rights and interest in such Intellectual Property
(provided that in any event, the Collateral Agent shall not have any liability
in

 

-4-



--------------------------------------------------------------------------------

connection therewith, other than liability which is the direct result of the
Collateral Agent’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable decision), for the
purpose of (i) arranging for and effecting the sale, distribution or other
disposition of Collateral, including the manufacture, production, completion,
packaging, advertising, distribution and other preparation of such Collateral
(including, without limitation, work-in-process, raw materials and complete
Inventory) for sale, distribution or other disposition, (ii) selling (by public
auction, private sale, going out of business sale or similar sale, whether in
bulk, in lots or to customers in the ordinary course of business or otherwise
and which sale may include augmented Inventory of the same type sold in any
Grantor’s business), (iii) storing or otherwise dealing with the Collateral,
(iv) collecting all Accounts and copying, using and preserving any and all
information relating to the Collateral, and (v) otherwise dealing with the
Collateral as part of the exercise of any rights or remedies provided to the
Collateral Agent hereunder or under the other Loan Documents, in each case
without the interference by any Grantor or any other Subsidiary of the Company
and without incurring any liability to any Grantor or any other Subsidiary of
the Company, except any liability which is the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Each Grantor
will, and will cause each of its Subsidiaries to, cooperate with the Collateral
Agent and its agents, representatives and designees in allowing the Collateral
Agent to exercise the foregoing rights. To the extent that any asset of any
Grantor in which the Collateral Agent has access or use rights as provided above
is to be sold or otherwise disposed of after the occurrence and during the
continuance of an Event of Default, such Grantor shall, if requested by the
Collateral Agent in writing, cause the buyer to agree in writing to be subject
to, and comply with the terms of, this Section 1.2. The Collateral Agent shall
have the right to bring an action to enforce its rights under this Section 1.2,
including, without limitation, an action seeking possession of the applicable
Collateral and/or specific performance of this Section 1.2.

1.3. Power of Attorney. Subject to any Applicable Intercreditor Agreement, until
this Agreement is terminated in accordance with its terms, each Grantor hereby
constitutes and appoints the Collateral Agent its true and lawful attorney,
irrevocably, with full power after the occurrence of and during the continuance
of an Event of Default (in the name of such Grantor or otherwise) to act,
require, demand, receive, compound and give acquittance for any and all moneys
and claims for moneys due or to become due to such Grantor under or arising out
of the Collateral, to endorse any cheques or other instruments or orders in
connection therewith and to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem to be necessary or advisable to
protect the interests of the Secured Parties, which appointment as attorney is
coupled with an interest.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Grantor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

2.1. Necessary Perfection Action. The provisions of this Agreement (when
executed and delivered by all parties thereto) are effective to create in favour
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in all right, title and interest of the
Canadian Loan Parties in all of the Collateral described herein, and when
(i) proper PPSA financing statements have been filed in the appropriate filing
offices against each Canadian Loan Party, and (ii) the recordation of
Intellectual Property Security Agreements with the CIPO, the Collateral Agent,
for the benefit of the Secured Parties, shall have a perfected security interest
in all right, title and interest in all of the Collateral described herein of
such Canadian Loan Party to the extent such security interest can be perfected
by (i) filing a PPSA financing statement under the PPSA or other applicable law,
or (ii) filing with the CIPO, subject to no other Liens other than Permitted
Liens (subject to the terms of any Applicable Intercreditor Agreement).

2.2. No Liens. Such Grantor is, and as to all Collateral acquired by it from
time to time after the date hereof such Grantor will be, the owner of all
Collateral free from any Lien, security interest, encumbrance or other right,
title or interest of any Person (other than Permitted Liens), and such Grantor
shall defend the Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to the Collateral Agent
(other than Permitted Liens).

2.3. Other Financing Statements. As of the date hereof, there is no financing
statement, financing change statement or similar statement or instrument of
registration under the law of any relevant jurisdiction covering or purporting
to cover any interest of any kind in the Collateral (other than financing
statements, financing change statements or similar statements or instruments of
registration filed in respect of Permitted Liens), and so long as the
Termination Date has not occurred, such Grantor will not execute or authorize to
be filed in any public office any financing statement, financing change
statements or similar statement or instrument of registration under the law of
any jurisdiction or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Grantor or in connection with Permitted Liens.

2.4. Location of Inventory and Equipment. All Inventory and Equipment having a
net book value in excess of US$1,000,000 held on the date hereof by each
Grantor, other than any such Inventory and Equipment (i) in transit or out for
repair, (ii) at customer, resellers, supplier or contract manufacturer
locations, (iii) located outside of Canada or (iv) at locations used solely by
such Grantor for purposes of warehousing spare parts, is located at one of the
locations shown on Annex F hereto for such Grantor.

2.5. Chief Executive Office, Registered Office, Record Locations. The chief
executive office and registered office of such Grantor is, on the date of this
Agreement, located at the address indicated on Annex A hereto for such Grantor.
During the period of the four calendar months preceding the date of this
Agreement, the chief executive office and registered office of such Grantor has
not been located at any address other than that indicated on Annex A in
accordance with the immediately preceding sentence, in each case unless each
such other address is also indicated on Annex A hereto for such Grantor.

 

-6-



--------------------------------------------------------------------------------

2.6. Legal Names; Type of Organization (and Whether a Canadian Registered
Organization); Jurisdiction of Organization; Location; Organizational
Identification Numbers; Changes Thereto; etc. As of the date hereof, the exact
legal name of each Grantor, the type of organization of such Grantor, whether or
not such Grantor is a Canadian Registered Organization, the jurisdiction of
organization of such Grantor, such Grantor’s Location, and the organizational
identification number (if any) of such Grantor is listed on Annex B hereto for
such Grantor. Such Grantor shall not change its legal name, its type of
organization, its status as a Canadian Registered Organization, its jurisdiction
of organization, its Location or its organizational identification number (if
any) from that used on Annex B hereto, except that any such changes shall be
permitted (so long as not in violation of the applicable requirements of the
Loan Documents and so long as same do not involve (x) a Canadian Registered
Organization ceasing to constitute same or (y) such Grantor changing its
jurisdiction of organization or Location from Canada or a province or territory
thereof to a jurisdiction of organization or Location, as the case may be,
outside Canada or a province or territory thereof) if (i) it shall have given to
the Collateral Agent not less than 10 days’ prior written notice of each change
to the information listed on Annex B (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex B which shall correct all information contained therein for
such Grantor, and (ii) in connection with the respective change or changes, it
shall have taken all action reasonably necessary or requested by the Collateral
Agent to maintain the security interests of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect. In addition, to the extent that such Grantor does not
have an organizational identification number on the date hereof and later
obtains one, such Grantor shall promptly thereafter notify the Collateral Agent
of such organizational identification number and shall take all actions
reasonably requested by the Collateral Agent to the extent necessary to maintain
the security interest of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.

2.7. Trade Names; etc. As of the date hereof, such Grantor does not have or
operate in any jurisdiction under, or in the five years preceding the date
hereof has not had or has not operated in any jurisdiction under, any trade
names, fictitious names or other names except its legal name as specified in
Annex B and such other trade or fictitious names as are listed on Annex C hereto
for such Grantor.

2.8. Certain Significant Transactions. During the one-year period preceding the
date of this Agreement, no Person shall have merged or consolidated with or into
any Grantor, and no Person shall have liquidated into, or transferred all or
substantially all of its assets to, any Grantor, in each case except as
described in Annex D hereto. With respect to any transactions so described in
Annex D hereto, the respective Grantor shall have furnished such information
with respect to the Person (and the assets of the Person and locations thereof)
which merged with or into or consolidated with such Grantor, or was liquidated
into or transferred all or substantially all of its assets to such Grantor, and
shall have furnished, or caused to be furnished, to the Collateral Agent such
PPSA searches as may have been requested by the Collateral Agent with respect to
such Person and its assets, to establish that no security interest (excluding
Permitted Liens) continues perfected on the date hereof with respect to any
Person described above (or the assets transferred to the respective Grantor by
such Person).

 

-7-



--------------------------------------------------------------------------------

2.9. Collateral in the Possession of a Bailee. Without limiting the provisions
of the Credit Agreement, if a Specified ABL Event of Default shall occur and be
continuing and if any Inventory or other Goods, other than Inventory or Goods
having a market value not in excess of US$5,000,000 in the aggregate, are in the
possession of a bailee, such Grantor shall promptly notify the Collateral Agent
thereof and, if requested by the Collateral Agent, shall use its commercially
reasonable efforts to promptly obtain an acknowledgment from such bailee, in
form and substance reasonably satisfactory to the Collateral Agent, that the
bailee holds such Collateral for the benefit of the Collateral Agent and shall
act upon the instructions of the Collateral Agent, without the further consent
of such Grantor. The Collateral Agent agrees with such Grantor that the
Collateral Agent shall not give any such instructions unless a Specified ABL
Event of Default has occurred and is continuing.

2.10. Recourse. This Agreement is made with full recourse to each Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein and in the other Loan
Documents and otherwise in writing in connection herewith or therewith.

ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;

INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

3.1. Additional Representations and Warranties. As of the time when any of its
Eligible Accounts arises, each Grantor shall be deemed to have represented and
warranted that each such Eligible Account, and all material records, papers and
documents relating thereto (if any) are genuine and what they purport to be, and
that all material papers and documents (if any) relating thereto will, to the
knowledge of a Responsible Officer of such Grantor, represent the genuine,
legal, valid and binding obligation of the account debtor evidencing
indebtedness unpaid and owed by the respective account debtor arising out of the
performance of labour or services or the sale or lease and delivery of the
merchandise listed therein, or both, enforceable against the account debtor in
accordance with its terms, subject to applicable bankruptcy, insolvency or other
similar laws generally affecting creditors’ rights and equitable principles.

3.2. Maintenance of Records. Each Grantor will keep and maintain at its own cost
and expense accurate records of its Accounts and Contracts, in accordance with
Section 6.09 of the Credit Agreement, and such Grantor will make the same
available on such Grantor’s premises to the Collateral Agent for inspection in
accordance with Section 6.10 of the Credit Agreement. Upon the occurrence and
during the continuance of an Event of Default and at the request of the
Collateral Agent, such Grantor shall, at its own cost and expense, deliver
copies (or, if requested by the Collateral Agent after the occurrence and during
the continuance of an Event of Default, originals) of all tangible evidence of
its Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its

 

-8-



--------------------------------------------------------------------------------

representatives (copies of such evidence and books and records may be retained
by such Grantor). Upon the occurrence and during the continuance of an Event of
Default and if the Collateral Agent so directs, such Grantor shall legend, in
form and manner reasonably satisfactory to the Collateral Agent, the Accounts
and the Contracts, as well as books, records and documents (if any) of such
Grantor evidencing or pertaining to such Accounts and Contracts with an
appropriate reference to the fact that such Accounts and Contracts have been
assigned to the Collateral Agent and that the Collateral Agent has a security
interest therein.

3.3. Direction to Account Debtors; Contracting Parties; etc. Subject to any
Applicable Intercreditor Agreement, upon the occurrence and during the
continuance of a Dominion Period, if the Collateral Agent so directs any
Grantor, such Grantor agrees (x) to cause all payments on account of the
Accounts and Contracts to be made directly to the Cash Collateral Account,
(y) that the Collateral Agent may, at its option, directly notify the obligors
with respect to any Accounts and/or under any Contracts to make payments with
respect thereto as provided in the preceding clause (x), and (z) that the
Collateral Agent may enforce collection of any such Accounts and Contracts and
may adjust, settle or compromise the amount of payment thereof, in the same
manner and to the same extent as such Grantor. Subject to any Applicable
Intercreditor Agreement, without notice to or assent by any Grantor, the
Collateral Agent may, upon the occurrence and during the continuance of an Event
of Default, apply any or all amounts then in, or thereafter deposited in, the
Cash Collateral Account toward the payment of the Obligations in the manner
provided in Section 5.4 of this Agreement. The reasonable out-of-pocket costs
and expenses of collection (including reasonable out-of-pocket legal fees),
whether incurred by a Grantor or the Collateral Agent, shall be borne by the
relevant Grantor. The Collateral Agent shall deliver a copy of each notice given
to any such obligors referred to in the preceding clause (y) to the relevant
Grantor, provided that (x) the failure by the Collateral Agent to so notify such
Grantor shall not affect the effectiveness of such notice or the other rights of
the Collateral Agent created by this Section 3.3 and (y) no such notice shall be
required if an Event of Default of the type described in Section 8.01(f) of the
Credit Agreement has occurred and is continuing.

3.4. Modification of Terms; etc. Except (w) in accordance with such Grantor’s
ordinary course of business, (x) as otherwise in such Grantor’s reasonable
business judgment, (y) as permitted by the Credit Agreement or (z) as permitted
by Section 3.5 hereof, no Grantor shall rescind or cancel any indebtedness
evidenced by any Account or under any related Contract, or modify any term
thereof or make any adjustment with respect thereto, or extend or renew the
same, or compromise or settle any dispute, claim, suit or legal proceeding
relating thereto, or sell any Account or any related Contract, or interest
therein, without the prior written consent of the Collateral Agent. Except to
the extent otherwise permitted by this Agreement or the Credit Agreement, no
Grantor will do anything to impair the rights of the Collateral Agent in the
Accounts or Contracts.

 

-9-



--------------------------------------------------------------------------------

3.5. Collection. Except as such Grantor otherwise determines in its reasonable
business judgment, each Grantor shall endeavor in accordance with reasonable
business practices to cause to be collected from the account debtor named in
each of its Accounts or obligor under any related Contract, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Account or related
Contract, and apply promptly upon receipt thereof all such amounts as are so
collected to the outstanding balance of such Account or under such related
Contract. Except as otherwise directed by the Collateral Agent after the
occurrence and during the continuation of an Event of Default, any Grantor may
allow in the ordinary course of business as adjustments to amounts owing under
its Accounts and related Contracts (i) an extension or renewal of the time or
times of payment, or settlement for less than the total unpaid balance, which
such Grantor finds appropriate in accordance with its reasonable business
judgment, (ii) a refund or credit due as a result of returned or damaged
merchandise or improperly performed services or for other reasons which such
Grantor finds appropriate in accordance with its reasonable business judgment
and (iii) such other adjustments which such Grantor finds appropriate in
accordance with its reasonable business judgment.

3.6. Instruments. If any Grantor owns or acquires any Instrument of US$3,000,000
or more constituting Collateral (other than (x) cheques and other payment
instruments received and collected in the ordinary course of business and
(y) any Instrument subject to pledge pursuant to the Pledge Agreement), such
Grantor will within 30 days thereafter notify the Collateral Agent thereof, and
upon request by the Collateral Agent will promptly deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral
Agent.

3.7. Grantors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Party shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by them or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

3.8. Grantors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Party of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Party be

 

-10-



--------------------------------------------------------------------------------

obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

3.9. Letter-of-Credit Rights. At any time any Grantor becomes a beneficiary
under a letter of credit with a stated amount of US$3,000,000 or more in the
aggregate, such Grantor shall at the time of delivery of any financial
statements required to be delivered pursuant to Section 6.01(a) or 6.01(b) of
the Credit Agreement, notify the Collateral Agent thereof and, upon the request
of the Collateral Agent, such Grantor shall, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, use its
commercially reasonable efforts to (i) arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Collateral Agent of
the proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are retained by the Collateral Agent and to
be applied as provided in this Agreement only after the occurrence and during
the continuance of an Event of Default.

3.10. [Reserved];

3.11. Chattel Paper. Subject to any Applicable Intercreditor Agreement, upon the
request of the Collateral Agent made at any time or from time to time, each
Grantor shall promptly furnish to the Collateral Agent a list of all electronic
Chattel Paper constituting Collateral held or owned by such Grantor.
Furthermore, if requested by the Collateral Agent, each Grantor shall promptly
take all actions which are commercially reasonably so that the Collateral Agent
has “control” of all electronic Chattel Paper, to the extent that the aggregate
value or face amount of such electronic Chattel Paper equals or exceeds
US$3,000,000 in the aggregate. Each Grantor will promptly (and in any event
within 10 days) after any request by the Collateral Agent deliver all of its
tangible Chattel Paper to the Collateral Agent, to the extent that the aggregate
value or face amount of such tangible Chattel Paper equals or exceeds
US$3,000,000 in the aggregate.

3.12. [Reserved].

3.13. Recordable Intellectual Property. (a) Annex G hereto sets forth as of the
date hereof a complete and accurate list of all Recordable Intellectual Property
that each Grantor owns. Each Grantor represents and warrants that as of the date
hereof it is the sole owner of all right, title and interest in all Recordable
Intellectual Property listed in Annex G hereto, except where the failure to have
such sole ownership could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect. Each Grantor represents and
warrants that:

(i) no Recordable Intellectual Property listed in Annex G hereto has been
canceled nor is any cancelation or opposition action pending, to the knowledge
of any Responsible Officer of such Grantor;

 

-11-



--------------------------------------------------------------------------------

(ii) all such Recordable Intellectual Property is valid and subsisting;

(iii) such Grantor is not aware of any pending third-party claim that any of
said registrations of Recordable Intellectual Property are invalid or
unenforceable; and

(iv) such Grantor has not been advised in writing by counsel or by the relevant
Intellectual Property Office, nor is such Grantor otherwise aware of any reason,
that any of said applications of Recordable Intellectual Property will not
mature into registrations,

other than, in the case of each of the foregoing clauses (i) through (iv), as
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Each Grantor hereby grants to the Collateral Agent an absolute power of attorney
to sign, solely upon the occurrence and during the continuance of an Event of
Default, any document which may be required by the CIPO, any domain name
registrar or any other governmental authority in order to effect an assignment
of all right, title and interest in any Intellectual Property constituting
Collateral, and record the same.

(b) Each Grantor agrees, within 60 days of the end of each fiscal year of the
Company, to notify the Collateral Agent in writing of the name and address of,
and to furnish such pertinent information that may be available to such Grantor
with respect to: (i) any party who such Grantor reasonably believes is
infringing, misappropriating, diluting or otherwise violating any of such
Grantor’s rights in and to any Intellectual Property in any manner that would
reasonably be expected to have a Material Adverse Effect, or (ii) any party, to
the knowledge of any Responsible Officer of such Grantor, claiming that any
Grantor or the conduct of any Grantor’s business infringes, misappropriates,
dilutes or otherwise violates any Intellectual Property right of any third party
in any manner that would reasonably be expected to have a Material Adverse
Effect. Each Grantor further agrees to take all necessary action, in accordance
with its reasonable business judgment, with respect to any Person infringing,
misappropriating, diluting or otherwise violating any Intellectual Property
owned by it if failure to do so would reasonably be expected to have a Material
Adverse Effect.

(c) Each Grantor agrees to use its Trademarks that are material to the business
of the Company and its Subsidiaries, taken as a whole, during the time in which
this Agreement is in effect to the extent required by the laws of Canada or
other jurisdictions, as applicable, to maintain its rights in such Trademarks
and to take all such other actions as are reasonably necessary to preserve such
Trademarks as trademarks or service marks under the laws of Canada or other
jurisdictions, as applicable (other than any such Trademarks that are deemed by
a Grantor in its reasonable business judgment to no longer be material to the
conduct of such Grantor’s business).

 

-12-



--------------------------------------------------------------------------------

(d) Each Grantor shall, at its own expense, diligently maintain all
registrations and applications for registration included in the Recordable
Intellectual Property that are material to the business of the Company and its
Subsidiaries, taken as a whole, in accordance with its reasonable business
judgment, including but not limited to filing affidavits of use and applications
for renewals of registration for all such Recordable Intellectual Property
constituting registered Trademarks and timely payment of all post-issuance fees
required to maintain in force its rights under each such Recordable Intellectual
Property constituting issued Patent or registered Copyright, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
registration, filing of affidavit of use or application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent, not to be unreasonably withheld (other than
with respect to registrations and applications deemed by such Grantor in its
reasonable business judgment to be no longer prudent to pursue).

(e) At its own expense, each Grantor, in accordance with its reasonable business
judgment, shall diligently prosecute all material applications for (i) Patents
listed in Annex G hereto and (ii) Copyrights listed in Annex G hereto, in each
case for such Grantor and shall not abandon any such application prior to
exhaustion of all administrative and judicial remedies (other than applications
that are no longer material or are deemed by such Grantor in its reasonable
business judgment to no longer be necessary in the conduct of Grantor’s
business), absent written consent of the Collateral Agent not to be unreasonably
withheld.

(f) In the event that any Grantor, either itself or through any agent, employee,
licensee or designee, files an application for or acquires any Recordable
Intellectual Property following the date hereof, then the provisions of this
Agreement shall automatically apply thereto and any such Intellectual Property
shall automatically constitute part of the Collateral and shall be subject to
the Collateral Agent’s security interest, without further action by any party,
and such Grantor shall within 60 days of the end of each fiscal year of the
Company execute and deliver any and all agreements, instruments, documents and
papers, including any applicable Intellectual Property Security Agreement, as
necessary to evidence and perfect the Collateral Agent’s security interest in
such Recordable Intellectual Property provided that such agreements,
instruments, documents and papers (the “Writings”) are consistent with the terms
of and conditions of this Agreement, and each Grantor hereby appoints the
Collateral Agent as its attorney-in-fact to execute and file such Writings,
solely upon the occurrence and during the continuance of an Event of Default and
solely for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable until this Agreement is terminated.

ARTICLE IV

PROVISIONS CONCERNING ALL COLLATERAL

4.1. Protection of Collateral Agent’s Security. Except as otherwise permitted by
the Loan Documents, no Grantor will do anything to impair the rights of the
Collateral Agent in the Collateral. Each Grantor will at all times maintain
insurance, at such Grantor’s own expense to the extent and in the manner
provided in the Credit Agreement. Except to the extent otherwise permitted to be
retained by such Grantor or applied by such

 

-13-



--------------------------------------------------------------------------------

Grantor pursuant to the terms of the Credit Agreement and any Applicable
Intercreditor Agreement, the Collateral Agent shall, at the time any proceeds of
such insurance are distributed to the Secured Parties, apply such proceeds in
accordance with Section 5.4 hereof. Each Grantor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Grantor to pay its Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to such Grantor.

4.2. Additional Information. Each Grantor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly (and in any
event within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such information with respect to the Collateral (including the
identity of the Collateral or such components thereof as may have been requested
by the Collateral Agent, the value and location of such Collateral, etc.) as may
be requested by the Collateral Agent. Without limiting the forgoing, each
Grantor agrees that it shall promptly (and in any event within 10 days after its
receipt of the respective request) furnish to the Collateral Agent such updated
Annexes hereto as may from time to time be reasonably requested by the
Collateral Agent.

4.3. Financing Statements. Each Grantor agrees to execute and deliver (or cause
to be executed and delivered) to the Collateral Agent such financing statements
or financing change statements in form reasonably acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request or as
are reasonably necessary or desirable in the opinion of, and at the request of,
the Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby. Each Grantor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Grantor
hereby authorizes the Collateral Agent to file any such financing statements or
financing change statements without the signature of such Grantor where
permitted by law (and such authorization includes describing the Collateral as
“all assets” of such Grantor or words of similar effect). Notwithstanding the
foregoing, if reasonably requested by any Grantor, the Collateral Agent shall,
at Grantor’s expense, make such filings as may be reasonably requested to
evidence that the security interests hereunder do not attach to any property
that constitutes Excluded Assets.

4.4. Further Actions. The Company shall, and shall cause each other Grantor to,
at their own expense, take such other actions as are required by Section 6.12 of
the Credit Agreement.

ARTICLE V

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

5.1. Remedies; Obtaining the Collateral Upon Default. Each Grantor agrees that,
subject to any Applicable Intercreditor Agreement, if any Event of Default shall
have occurred and be continuing, then and in every such case, the Collateral
Agent, in addition to any rights now or hereafter existing under applicable law
and under the other provisions of this Agreement, shall have all rights as a
secured creditor under the PPSA or other applicable law, and such additional
rights and remedies to which a secured creditor is entitled under the laws in
effect in all relevant jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Grantor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor;

 

-14-



--------------------------------------------------------------------------------

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 5.2 hereof, or direct such Grantor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 5.2 hereof; and

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) exercise the rights granted under Sections 1.2 and 1.3 hereof;

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 5.4;

(viii) license or sublicense, on a royalty free, rent basis, whether on an
exclusive or nonexclusive basis, any Intellectual Property included in the
Collateral (in the case of

 

-15-



--------------------------------------------------------------------------------

Trademarks, subject to reasonable quality control and subject to those exclusive
licenses granted by Grantors in effect on the date hereof and those granted by
any Grantor hereafter to the extent permitted by the Credit Agreement) for such
term and on such conditions and in such manner as the Collateral Agent shall in
its sole judgment determine, it being understood that any such license, may be
exercised, at the option of the Collateral Agent, only upon the occurrence and
during the continuation of an Event of Default; provided, that any such license
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default; and

(ix) if it so elects, shall have the right to, seek the appointment of a
receiver, interim receiver, receiver-manager, or a receiver and manager or
keeper (each a “Receiver”) to take possession of Collateral and to enforce any
of the Collateral Agent’s remedies, or may institute proceedings in any court of
competent jurisdiction for the appointment of such Receiver and each Grantor
hereby consents to such rights and such appointment and hereby waives any
objection such Grantor may have thereto or the right to have a bond or other
security posted by the Collateral Agent. Any such Receiver given and shall have
the same powers and rights and exclusions and limitations of liability as the
Collateral Agent has under this Agreement, at law or in equity. To the extent
permitted by applicable law, any Receiver appointed by the Collateral Agent
shall (for purposes relating to responsibility for the Receiver’s acts or
omissions) be considered to be the agent of any such Grantor and not of the
Collateral Agent. The Collateral Agent may from time to time fix the Receiver’s
remuneration and the Grantors shall pay the amount of such remuneration to the
Collateral Agent. The Collateral Agent may appoint one or more Receivers
hereunder and may remove any such Receiver or Receivers and appoint another or
others in his or their stead from time to time. Any Receiver so appointed may be
an officer or employee of the Collateral Agent. A court need not appoint, ratify
the appointment by the Collateral Agent, or otherwise supervise in any manner
the actions, of any Receiver. Upon a Grantor receiving notice from the
Collateral Agent of the taking of possession of the Collateral or the
appointment of a Receiver, all powers, functions, rights and privileges of each
of the directors and officers of the Grantors with respect to the Collateral
shall cease, unless specifically continued by the written consent of the
Collateral Agent;

it being understood that each Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation. By
accepting the benefits of this Agreement and each other Collateral Document, the
Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Lenders and that no other
Secured Party shall have any right individually to seek to enforce or to enforce
this Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent for the benefit of the Secured Parties upon the terms of this
Agreement and the other Collateral Documents.

 

-16-



--------------------------------------------------------------------------------

5.2. Remedies; Disposition of the Collateral. If any Event of Default shall have
occurred and be continuing, then, subject to any Applicable Intercreditor
Agreement, any Collateral repossessed by the Collateral Agent under or pursuant
to Section 5.1 hereof and any other Collateral whether or not so repossessed by
the Collateral Agent, may be sold, assigned, leased or otherwise disposed of
under one or more contracts or as an entirety, and without the necessity of
gathering at the place of sale the property to be sold, and in general in such
manner, at such time or times, at such place or places and on such terms as the
Collateral Agent may, in compliance with any mandatory requirements of
applicable law, determine to be commercially reasonable. Any of such Collateral
may be sold, leased or otherwise disposed of, in the condition in which the same
existed when taken by the Collateral Agent or after any overhaul or repair at
the expense of the relevant Grantor which the Collateral Agent shall determine
to be commercially reasonable. Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of the PPSA and/or such other mandatory requirements of applicable
law as may apply to the respective disposition. The Collateral Agent may,
without notice or publication, adjourn any public or private disposition or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the disposition, and such disposition may be made at any time or
place to which the disposition may be so adjourned. To the extent permitted by
any such requirement of law, the Collateral Agent may bid for and become the
purchaser (and may pay all or any portion of the purchase price by crediting
Obligations against the purchase price) of the Collateral or any item thereof,
offered for disposition in accordance with this Section 5.2 without
accountability to the relevant Grantor. If, under applicable law, the Collateral
Agent shall be permitted to make disposition of the Collateral within a period
of time which does not permit the giving of notice to the relevant Grantor as
hereinabove specified, the Collateral Agent need give such Grantor only such
notice of disposition as shall be required by such applicable law. Each Grantor
agrees to do or cause to be done all such other acts and things as may be
reasonably necessary to make such disposition or dispositions of all or any
portion of the Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at such Grantor’s
expense.

5.3. Waiver of Claims. Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, IN EACH CASE AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES, and each Grantor hereby further waives, to the extent
permitted by law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

 

-17-



--------------------------------------------------------------------------------

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.

5.4. Application of Proceeds. (a) Subject to any Applicable Intercreditor
Agreement, all moneys collected by the Collateral Agent (or, to the extent the
Pledge Agreement or any other Collateral Document requires proceeds of
collateral under such other Collateral Document to be applied in accordance with
the provisions of this Agreement, the Pledgee, under, and as defined in, the
Pledge Agreement or collateral agent under such other Collateral Document) upon
any sale or other disposition of the Collateral (or the collateral under the
relevant Collateral Document), in connection with the Collateral Agent’s
exercise of remedies following the occurrence and during the continuance of an
Event of Default, together with all other moneys received by the Collateral
Agent hereunder or under any other Collateral Document, shall be applied as
described in the Credit Agreement.

5.5. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Loan Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable legal fees, and the amounts thereof shall be included in such
judgment.

 

-18-



--------------------------------------------------------------------------------

5.6. Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE VI

INDEMNITY

6.1. Indemnity. (a) The parties hereto agree that the terms of Section 10.04 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis. If
and to the extent that the obligations of any Grantor under this Section 6.1 are
unenforceable for any reason, such Grantor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.

6.2. Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement
hereunder or under the other Loan Documents shall constitute Obligations secured
by the Collateral. The indemnity obligations of each Grantor contained in this
Article VI shall continue in full force and effect notwithstanding the full
payment of all of its other Obligations and notwithstanding the full payment of
all the Notes issued, and Loans made, under the Credit Agreement and the payment
of all other Obligations and notwithstanding the discharge thereof and the
occurrence of the Termination Date.

ARTICLE VII

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the PPSA, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a Province, Territory, governmental unit of a Province or Territory, or person
licensed or authorized to operate the game by a Province, Territory, or
governmental unit of a Province or Territory.

 

-19-



--------------------------------------------------------------------------------

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper,
Intangibles, Instrument or Investment Property.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this Canadian Security Agreement, as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.

“Applicable Intercreditor Agreement” shall mean the Intercreditor Agreement,
Other Intercreditor Agreement or Secured Other Letters of Credit Intercreditor
Agreement, as applicable, in each case to the extent a Grantor is a party
thereto.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

“Canadian Borrower” shall have the meaning provided in the recitals of this
Agreement.

“Canadian Registered Organization” shall mean an entity organized under the
federal laws of Canada or of a Province or Territory thereof;

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Parties.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the PPSA.
Without limiting the foregoing, the term “Chattel Paper” shall in any event
include all tangible Chattel Paper and all electronic Chattel Paper.

“CIPO” shall mean, collectively, the Canadian Intellectual Property Office,
United States Patent and Trademark Office and the United States Copyright
Office, as applicable.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Collateral Documents” shall have the meaning provided in the Credit Agreement.

“Company” shall have the meaning provided in the recitals of this Agreement.

 

-20-



--------------------------------------------------------------------------------

“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Swap Contracts, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements).

“Copyrights” shall mean all: (a) copyrights (whether statutory or common law,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications therefor, including, without
limitation, the copyright registrations and applications in the CIPO listed in
Annex G; (b) rights and privileges arising under applicable law with respect to
such copyrights; and (c) renewals and extensions thereof and amendments thereto.

“Copyright Security Agreement” shall mean a copyright security agreement, in the
form attached hereto as Exhibit B, executed and delivered by a Grantor in favour
of the Collateral Agent for the benefit of the Secured Parties.

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Deposit Accounts” shall mean all demand, time, saving, chequing or deposit
accounts, collection accounts, lockboxes or other accounts having a depository
function maintained with any bank, financial or other deposit-taking
institution.

“Documents” shall mean “documents of title” as such term is defined in the PPSA.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now or hereafter has any right, title or interest.

“Equipment” shall mean any “equipment” as such term is defined in the PPSA, and
in any event, shall include, but shall not be limited to, all machinery,
equipment, furnishings, fixtures and vehicles now or hereafter owned by any
Grantor and any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.

“Excluded Assets” shall have the meaning provided in Section 1.1(b) of this
Agreement.

 

-21-



--------------------------------------------------------------------------------

“Financial Assets” shall mean all present and future “financial assets” as such
term is defined in the STA.

“Futures Account” shall mean all “futures accounts” as such term is defined in
the PPSA.

“Goods” shall mean “goods” as such term is defined in the PPSA.

“Grantor” shall have the meaning provided in the first paragraph of this
Agreement.

“Instrument” shall mean “instrument” as such term is defined in the PPSA.

“Intangibles” shall mean “intangibles” as such term is defined in the PPSA.

“Intellectual Property” shall mean (a) all intellectual and similar property of
any Grantor of every kind and nature now owned or hereafter acquired by any
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Software, Trade Secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing; (b) rights corresponding to any of the foregoing throughout
the world, including as provided by international treaties or conventions, and
all other rights of any kind whatsoever accruing thereunder or pertaining
thereto; (c) income, royalties, damages, claims, and payments now or hereafter
due or payable under and with respect to any of the foregoing, including damages
and payments for past and future infringements, misappropriations, or other
violations thereof; and (d) rights to sue for past, present, and future
infringements, misappropriations, or other violations of any of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing.

“Intellectual Property Security Agreement” shall mean a Copyright Security
Agreement, a Patent Security Agreement or a Trademark Security Agreement.

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Grantor’s customers, and shall specifically include all “inventory” as such term
is defined in the PPSA.

“Investment Property” shall mean “investment property” as such term is defined
in the PPSA.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

 

-22-



--------------------------------------------------------------------------------

“Letter-of-Credit Rights” shall mean all rights to payment or performance under
a letter of credit, whether or not the beneficiary has demanded or is at the
relevant time entitled to demand payment or performance.

“Licenses” shall mean any and all licenses, agreements, consents, orders,
franchises and similar arrangements in respect of the licensing, development,
use or disclosure of any Intellectual Property.

“Location” of any Grantor, shall mean the location of such Grantor’s chief
executive office or its registered office;

“Money” shall mean all present and future “money” as such term is defined in the
PPSA.

“Obligations” shall mean “Canadian Obligations” as such term is defined in the
Credit Agreement.

“Patents” shall mean all (a) industrial designs, letters patent, certificates of
inventions, all registrations and recordings thereof, and all applications for
letters patent and industrial design applications, including registrations,
recordings and pending applications in the CIPO listed in Annex G, and
(b) reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein
and all improvements thereto.

“Patent Security Agreement” shall mean a patent security agreement, in the
attached hereto as Exhibit C, executed and delivered by a Grantor in favour of
the Collateral Agent for the benefit of the Secured Parties.

“Payment Intangible” shall mean an Intangible under which the Account Debtor’s
principal obligation is a monetary obligation.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, consent, approval, rights,
orders, variances, franchises or authorizations of or from any Governmental
Authority or agency.

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Canadian Pledge Agreement.

“Pledge Agreement” shall mean the Canadian Pledge Agreement dated of even date
herewith by the Company, each other Pledgor from time to time party thereto and
the Collateral Agent, as pledgee.

“PPSA” shall mean the Personal Property Security Act (Ontario), as such
legislation may be amended, renamed or replaced from time to time, and includes
all regulations from time to time made under such legislation and related
Minister’s Order.

 

-23-



--------------------------------------------------------------------------------

“Proceeds” shall mean all “proceeds” as such term is defined in the PPSA and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Grantor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Grantor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Promissory Note” shall mean an Instrument that evidences a promise to pay a
monetary obligation, does not evidence an order to pay, and does not contain an
acknowledgment by a bank that the bank has received for deposit a sum of money
or funds.

“Receiver” has the meaning set forth in Section 5.1 (ix).

“Recordable Intellectual Property” shall mean (i) any Patent issued by or
applied for issuance with the CIPO, (ii) any Trademark registered or applied for
registration with the CIPO, (iii) any Copyright registered or applied for
registration with the CIPO and (iv) any material License granting to any Grantor
any exclusive right to use, copy, reproduce, distribute, prepare derivative
works, display or publish any records or other materials pertaining to a
Copyright registered with the CIPO.

“Securities Accounts” shall mean all present and future “securities accounts” as
such term is defined in the STA, including all monies, “uncertificated
securities,” and “securities entitlements” (each as defined in the STA)
contained therein.

“Security” means all present and future “securities” as such term is defined in
the STA.

“Security Agreement Supplement” shall mean a security agreement supplement, in
the form attached hereto as Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary as a party hereto pursuant to
Section 8.12 and/or adding additional property to the Collateral.

“Security Entitlements” shall mean all present and future “security
entitlements” as such term is defined in the STA

“Software” shall mean all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware and documentation and materials relating thereto, together
with any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing.

“STA” shall mean the Securities Transfer Act, 2006 (Ontario) or, to the extent
applicable, similar legislation of any other jurisdiction, as amended from time
to time.

 

-24-



--------------------------------------------------------------------------------

“Supporting Obligations” shall mean all Letter of Credit Rights or secondary
obligations that support the payment or performance of an Account, Chattel
Paper, Document, Intangible, Instrument, or Investment Property.

“Termination Date” shall have the meaning provided in Section 8.8(a) of this
Agreement.

“Trade Secrets” shall mean any confidential and proprietary information,
including inventions, formulae, algorithms, production procedures, know-how,
methods, techniques, marketing, plans, analyses, proposals, customer lists,
supplier lists, specifications, models, personal information, data collections,
source code and object code of a Grantor worldwide whether written or not.

“Trademarks” shall mean all: (a) trademarks, service marks, certification marks,
domain names and associated URLs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
slogans, other source or business identifiers, designs and general intangibles
of like nature, all registrations and recordings thereof, and all registrations
and applications filed in connection therewith, including registrations and
registration applications in the CIPO that are listed in Annex G, (b) all
extensions or renewals of any of the foregoing, (c) goodwill associated
therewith or symbolized thereby, (d) other assets, rights and interests that
uniquely reflect or embody such goodwill, and (e) rights and privileges arising
under applicable law with respect to the use of any of the foregoing.

“Trademark Security Agreement” shall mean a trademark security agreement, in the
form attached hereto as Exhibit D, executed and delivered by a Grantor in favour
of the Collateral Agent for the benefit of the Secured Parties.

“U.S. Borrower” shall have the meaning provided in the recitals of this
Agreement.

“Vehicles” shall mean all cars, trucks and other vehicles covered by a
certificate of title issued by any Governmental Authority.

ARTICLE VIII

MISCELLANEOUS

8.1. Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be in writing and shall be sent or delivered by mail, telecopy or courier
service and all such notices and communications shall, when mailed, telecopied
or sent by courier, be effective when deposited in the mails, delivered to the
overnight courier, or sent by telecopier, except that notices and communications
to the Collateral Agent or any Grantor shall not be effective until received by
the Collateral Agent or such Grantor, as the case may be. All notices and other
communications shall be in writing and addressed as follows:

(a) if to any Grantor, c/o:

Ciena Corporation

7035 Ridge Road

Hanover, Maryland 21076

Attention: Treasurer’s Office

Facsimile:

with a copy to:

Ciena Corporation

7035 Ridge Road

Hanover, Maryland 21076

Attention: General Counsel’s Office

Facsimile:

(b) if to the Collateral Agent, at:

Bank of America, N.A.

GA7-293-08-01

300 Galleria Parkway, Suite 800

Atlanta, GA 30339

Attention:

Telephone:

Telecopier:

Electronic Mail:

 

-25-



--------------------------------------------------------------------------------

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

8.2. Waiver; Amendment. Except as provided in Sections 8.8, 8.12 and 8.15 hereof
and Section 10.01 of the Credit Agreement, none of the terms and conditions of
this Agreement or any other Collateral Document may be changed, waived, modified
or varied in any manner whatsoever unless in writing duly signed by each Grantor
directly affected thereby (it being understood that the addition or release of
any Grantor hereunder or under another Collateral Document shall not constitute
a change, waiver, discharge or termination affecting any Grantor other than the
Grantor so added or released) and the Collateral Agent (with the written consent
of the Required Lenders).

8.3. Obligations Absolute. The obligations of each Grantor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Grantor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any other Secured Debt Agreement or any security
for any of its Obligations (in each case), whether or not such Grantor shall
have notice or knowledge of any of the foregoing.

8.4. Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 8.8 hereof,
(ii) be binding upon each Grantor, its successors and assigns, provided however,
that except as otherwise permitted by the Credit Agreement, no Grantor shall
assign any of its rights or obligations hereunder without the prior written
consent of the Collateral Agent (with the consent of the Required Lenders), and
(iii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent, the other Secured Parties and
their respective successors, transferees and assigns. All agreements,
statements, representations and warranties made by each Grantor herein or in any
certificate or other instrument delivered by such Grantor or on its behalf under
this Agreement shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of this Agreement and the
other Loan Documents regardless of any investigation made by the Secured Parties
or on their behalf.

8.5. Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

8.6. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF
ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

-26-



--------------------------------------------------------------------------------

(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE COLLATERAL AGENT, ANY SECURED PARTY OR ANY RELATED PARTY THEREOF IN ANY WAY
RELATING TO THIS AGREEMENT, ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE PROVINCE
OF ONTARIO SITTING IN TORONTO, AND ANY APPELLATE COURT THEREFROM, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION
OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ONTARIO COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH CANADIAN COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE COLLATERAL AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 8.1. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS CONTEMPLATED

 

-27-



--------------------------------------------------------------------------------

HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8.7. Grantors’ Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Grantor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.

8.8. Termination; Release. (a) On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 6.1 hereof, shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Grantor, will
promptly execute and deliver to such Grantor a proper instrument or instruments
(including PPSA termination statements) acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to
such Grantor (without recourse and without any representation or warranty) such
of the Collateral as may be in the possession of the Collateral Agent and as has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. As used in this Agreement, “Termination Date” shall mean the date on
which the Payment in Full of the Obligations has occurred.

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Loan Party) in connection with a sale or
disposition permitted by Section 7.05 of the Credit Agreement or is otherwise
released pursuant to the Credit Agreement, and the proceeds of such sale or
disposition (or from such release) are applied in accordance with the terms of
the Credit Agreement to the extent required to be so applied, the Collateral
Agent, at the request and expense of such Grantor, will duly release from the
security interest created hereby (and will promptly execute and deliver such
documentation, including termination or partial release statements, including
subordination agreements and the like in connection therewith to evidence the
release of such item of Collateral or to subordinate its interest in such item
of Collateral) and assign, transfer and deliver to such Grantor (without
recourse and without any representation or warranty) such of the Collateral as
is then being (or has been) so sold or otherwise disposed of, or released, and
as may be in the possession of the Collateral Agent and has not theretofore been
released pursuant to this Agreement. In the case of any sale or disposition of
any Collateral permitted under Section 7.05 of the Credit Agreement (unless sold
to another Loan Party), the security interest created hereby on such Collateral
shall be automatically released without the need for further action by any
Person. Furthermore, upon the release of any Grantor from the Canadian Guarantee
in accordance with the provisions thereof or

 

-28-



--------------------------------------------------------------------------------

any Grantor in accordance with Section 9.10(b) of the Credit Agreement, such
Grantor (and the Collateral at such time assigned by the respective Grantor
pursuant hereto) shall be automatically released from this Agreement, and the
Collateral Agent, at the request and expense of such Grantor being released,
will promptly execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith and assign,
transfer and deliver to such Grantor (without recourse and without any
representation or warranty) the Collateral of such Grantor being released.

(c) At any time that a Grantor desires that the Collateral Agent take any action
to acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 8.8(a) or (b), such Grantor shall deliver to the Collateral
Agent a certificate signed by a Responsible Officer of such Grantor stating that
the release of the respective Collateral is permitted pursuant to such
Section 8.8(a) or (b). At any time that the Company or the respective Grantor
desires that a Subsidiary of the Company which has been released from the
Canadian Guarantee or its obligations in accordance with Section 9.10(b) of the
Credit Agreement, as applicable, be released hereunder as provided in the
penultimate sentence of Section 8.8(b) hereof, it shall deliver to the
Collateral Agent a certificate signed by a Responsible Officer of the Company
and the respective Grantor stating that the release of the respective Grantor
(and its Collateral) is permitted pursuant to such Section 8.8(b).

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Collateral by it in accordance with, or
which the Collateral Agent in good faith believes to be in accordance with, this
Section 8.8.

8.9. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Collateral Agent.

8.10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.11. The Collateral Agent and the other Secured Parties. The Collateral Agent
will hold in accordance with this Agreement all items of the Collateral at any
time received under this Agreement. It is expressly understood and agreed that
the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 9 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 9 of the Credit
Agreement.

 

-29-



--------------------------------------------------------------------------------

8.12. Additional Grantors. It is understood and agreed that any Canadian
Subsidiary of the Company that desires to become a Grantor hereunder, or is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Credit Agreement or any other Loan Document,
shall become a Grantor hereunder by (x) executing a counterpart hereof, a
Joinder Agreement or by executing a Security Agreement Supplement and delivering
the same to the Collateral Agent, in each case as may be requested by the
Collateral Agent (provided such Security Agreement Supplement shall not require
the consent of any Grantor), (y) delivering supplements to Annexes A through G,
inclusive, hereto as are necessary to cause such Annexes to be complete and
accurate with respect to such additional Grantor on such date and (z) taking all
actions as specified in this Agreement as would have been taken by such Grantor
had it been an original party to this Agreement, in each case with all documents
required above to be delivered to the Collateral Agent and with all documents
and actions required above to be taken to the reasonable satisfaction of the
Collateral Agent and upon such execution and delivery, such Canadian Subsidiary
shall constitute a Grantor hereunder.

8.13. [Reserved].

8.14. Intercreditor Agreement. To the extent a Grantor is party to any
Applicable Intercreditor Agreement, this Agreement and the other Loan Documents
are subject to the terms and conditions set forth in any such Applicable
Intercreditor Agreement in all respects and, in the event of any conflict
between the terms of any Applicable Intercreditor Agreement and this Agreement,
the terms of such Applicable Intercreditor Agreement shall govern.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted to the Collateral Agent pursuant to any Loan Document and the exercise
of any right or remedy in respect of the Collateral by the Collateral Agent (or
any Secured Party) hereunder or under any other Loan Document are subject to the
provisions of any Applicable Intercreditor Agreement and in the event of any
conflict between the terms of such Applicable Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of such Applicable
Intercreditor Agreement shall govern and control with respect to the exercise of
any such right or remedy. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, no Loan Party shall be required
hereunder or under any Loan Document to take any action with respect to the
Collateral that is inconsistent with the provisions of any Applicable
Intercreditor Agreement.

8.15. Release of Grantors. If at any time all of the Equity Interests of any
Grantor (or, to the extent any Collateral Document requires releases thereunder
to occur in accordance with the provisions of this Agreement, the pledgor,
transferor, mortgagor or other corresponding party under such other Collateral
Document) owned by the Company and its Subsidiaries are sold (to a Person other
than the Company or any of its Subsidiaries) in a transaction permitted pursuant
to the Credit Agreement (and which does not violate the terms of any other Loan
Document then in effect), then, at the request and expense of the Company, the
respective Grantor shall be immediately released as a Grantor pursuant to this
Agreement without any further action hereunder (and upon the reasonable request
of the Company and at the expense of the Grantors, the Collateral Agent (or, to
the extent any other Collateral Document requires releases thereunder to occur
in accordance with the provisions of this Agreement, the pledgee, assignee,
mortgagee or other corresponding party under such other Collateral Document)
shall execute and deliver such instruments of release

 

-30-



--------------------------------------------------------------------------------

as are reasonably necessary to evidence the release of such Grantor and
otherwise reasonably satisfactory to the Collateral Agent). At any time the
Company desires that a Grantor be released from this Agreement as provided in
this Section 8.15, the Company shall deliver to the Collateral Agent a
certificate signed by a Responsible Officer of the Company stating that (i) the
transaction is permitted pursuant to the Credit Agreement (and does not violate
the terms of any other Loan Documents then in effect) and (ii) the release of
the respective Grantor is permitted pursuant to this Section 8.15.

8.16. Judgment Currency. If, for the purposes of enforcing judgment in any court
or for any other purpose hereunder or in connection herewith, it is necessary to
convert a sum due hereunder in any currency into another currency, such
conversion should be carried out to the extent and in the manner provided in the
Credit Agreement.

8.17. Amalgamations. If a Grantor amalgamates with any other corporation or
corporations, it is the intention of the parties that the security interest
granted pursuant to this Agreement will (a) extend to all of the property,
assets and interests that (i) any of the amalgamating corporations own, or
(ii) the amalgamated corporation thereafter acquires, and (b) secure the payment
and performance of all debts, liabilities and obligations of any of the
amalgamating corporations and the amalgamated corporation to the Collateral
Agent or any Secured Party, however or wherever incurred and whether as
principal, guarantor or surety and whether incurred prior to, at the time of, or
subsequent to, the amalgamation. The security interest granted pursuant to this
Agreement will attach to the property, assets and interests of the amalgamating
corporations not previously subject to this Agreement at the time of
amalgamation and to any property, assets or interests thereafter owned or
acquired by the amalgamated corporation when such property, assets and interests
become owned or are acquired. Upon any such amalgamation, the defined term
Grantor shall include each of the amalgamating corporations and the amalgamated
corporation, the defined term Collateral shall include all of the property,
assets and interests described in (a) above, and the defined term Obligations
shall include the obligations described in (b) above.

[Remainder of this page intentionally left blank; signature page follows]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

GRANTORS: CIENA CANADA, INC. By:  

/s/ Jiong Liu

  Name: Jiong Liu   Title: Vice President and Treasurer

 

-32-



--------------------------------------------------------------------------------

Accepted and Agreed to:

BANK OF AMERICA, N.A.,

as Collateral Agent

By:  

/s/ John M. Olsen

Name: John M. Olsen Title: Senior Vice President

 

-33-